DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 is rejected under 35 U.S.C. 112(b), as being indefinitebecause it recites "The method according to claim 2, wherein reselecting sample vehicles from …" however, claim 2 makes no recitation directed to the “reselecting sample vehicles from…". Instead, claim 4 appears to further limit limitations recited in claim 3, e.g. “reselecting sample vehicles from…”. Therefore, claim 4 should be recited to depend from claim 3 instead of claim 2. Appropriate correction recommended.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory matter. 
The claims are drawn to a “computer readable medium”. The broadest reasonable interpretation of a claim drawn to a computer readable medium covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent (see MPEP 2111.01). Because the broadest reasonable interpretation covers a signal per se, a rejection under 35 USC 101 is appropriate as covering non-statutory subject matter.
The Examiner suggests that Applicant amends the claims as follows: “non-transitory computer readable medium containing computer instructions stored therein for causing a computer processor to perform steps of”.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claim(s) does not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites a method for optimizing a BMS model, comprising: creating a BMS model based on test data of a battery; selecting sample vehicles from real driving data of vehicles equipped with this type of battery through active learning approach, and giving a corresponding weight to each of the selected sample vehicles; optimizing the BMS model based on the data of the selected sample vehicles…
Claim 9 recites a system for optimizing a BMS model, comprising: creation module, is configured to create a BMS model based on test data of a battery; selection module, is configured to select sample vehicles from real driving data of vehicles equipped with this type of battery through active learning approach, and give a corresponding weight to each of the selected sample vehicles; optimization module, is configured to optimize the BMS model based on the data of the selected sample vehicles… 
and thus grouped as Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations. 

These judicial exceptions are not integrated into a practical application because the additional elements (claim 9) the “creation module, selection module and optimization module” are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions amount to no more than using a computer as a tool to perform an abstract idea. All of which are considered not indicative of integration into a practical application (see “Federal Register / Vol. 84, No. 4/ Monday, January 7, 2019 / Notices” – page 55, second column).

 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of the modules are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea and deemed insufficient to qualify as “significantly more”  see MPEP 2106.05(f). 
Dependent claims 2-8 and 10-20 when analyzed as a whole are patent ineligible under 35 U.S.C. §101 because the dependent claims fail to establish that the claims are not directed to an abstract idea as they are directed mathematical concepts and/or mental processes and do not add significantly more to the abstract idea.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. [Non-Patent-Literature “Big data driven Lithium-ion battery modeling method: a Cyber-Physical System approach”].
Regarding claim 1, Li teaches a method for optimizing a BMS model (battery modeling method based on the deep learning algorithm – section III, page 163), comprising: 
creating a BMS model based on test data of a battery (test data are employed to determine whether the model is over-fitting. The model state is recorded when residual B meets the requirement, otherwise, the parameters must be adjusted and the model retrained – page 163, column 2, second paragraph); 
selecting sample vehicles from real driving data of vehicles (Firstly, based on the cyber system in CPS-BMS, the cloud receives and stores the data of all electric vehicles which share the same specification, and obtains the state information of battery in multi-variable environment – column 1, page 163) equipped with this type of battery (actual operation data of the electric buses are taken – column 1, section IV, page 165) through active learning approach (battery modeling method based on the deep learning algorithm -  sections A-F, pages 163, 164), and giving a corresponding weight (updated the weights and offsets according to sampling result – column 1, page 164) to each of the selected sample vehicles (the weight and offset of the entire network are saved … optimal weight matrix W - column 2, page 164); 
optimizing the BMS model based on the data of the selected sample vehicles (the DBN-BP model can extract deep structural features in data, effectively utilize the characteristic of battery big data, and avoid the influence of the low-quality data on the modeling accuracy, thereby improving the accuracy and stability of the model – column 2, page 165).

Regarding claim 2, Li teaches after optimizing the BMS model based on the data of the selected sample vehicles, the method further comprises: 
performing an error evaluation on the optimized BMS model, and when the optimized BMS model meets a preset accuracy requirement, outputting parameters of the optimized BMS model (error back propagation algorithm – section E, page 164).

Regarding claim 3, Li teaches after performing an error evaluation on the optimized BMS model, the method further comprises: when the optimized BMS model does not meet a preset accuracy requirement, reselecting sample vehicles from real driving data of vehicles equipped with the battery through the active learning approach, and optimizing the BMS model based on the data of the reselected sample vehicles (Cycle through steps 3-4 and continuously update the weights and offsets until the desired number of iterations is reached – column 1, page 164).

Regarding claim 4, Li teaches reselecting sample vehicles from real driving data of vehicles equipped with the battery through the active learning approach comprises: discarding part of the sample vehicles in which the information entropy is greater than a threshold value; reselecting part of sample vehicles from real driving data of vehicles equipped with the battery through the active learning approach (battery modeling method based on the deep learning algorithm -  sections A-F, pages 163, 164).

Regarding claim 5, Li teaches selecting sample vehicles from real driving data of vehicles equipped with the battery through active learning approach comprises: selecting the sample vehicles from real driving data of vehicles equipped with the battery based on a battery characteristic similarity between the sample vehicles and the target vehicle (battery modeling method based on the deep learning algorithm -  sections A-F, pages 163, 164).

Regarding claim 6, Li teaches selecting the sample vehicles from real driving data of vehicles equipped with the battery based on a battery characteristic similarity between the sample vehicles and the target vehicle comprises: determining the battery characteristic similarity between the sample vehicles and the target vehicle according to the information entropy of the sample vehicles; selecting the sample vehicles from real driving data of vehicles equipped with the battery based on the information entropy of vehicles equipped with the battery (battery modeling method based on the deep learning algorithm -  sections A-F, pages 163, 164).

Regarding claim 7, Li teaches the battery characteristic comprises at least one of the following: chemical characteristics of the battery, the number of series/parallel connections of the battery, and a used time of the battery (collected during normal driving - column 1, section IV, page 165).

Regarding claim 8, Li teaches the parameters of the BMS model comprise at least one of the following: model order, a battery charge state, an open circuit voltage, an internal resistance, a terminal voltage, and a capacitor (database is established for the battery in different working conditions and life states in a realistic environment - column 1, page 163).

Regarding claim 9, Li teaches a system (CPS-BMS is shown in Fig. 1. The system consists of 3 parts: CYBER SYSTEM (cloud based battery modeling and monitoring), Communication Network, PHYSICAL WORLD (battery and vehicles) – column 1, page 162) for optimizing a BMS model, comprising: 
creation module, is configured to create a BMS model based on test data of a battery (test data are employed to determine whether the model is over-fitting. The model state is recorded when residual B meets the requirement, otherwise, the parameters must be adjusted and the model retrained – page 163, column 2, second paragraph); 
selection module, is configured to select sample vehicles (Firstly, based on the cyber system in CPS-BMS, the cloud receives and stores the data of all electric vehicles which share the same specification, and obtains the state information of battery in multi-variable environment – column 1, page 163) equipped with this type of battery (actual operation data of the electric buses are taken – column 1, section IV, page 165) through active learning approach (battery modeling method based on the deep learning algorithm -  sections A-F, pages 163, 164), and give a corresponding weight (updated the weights and offsets according to sampling result – column 1, page 164) to each of the selected sample vehicles (the weight and offset of the entire network are saved … optimal weight matrix W - column 2, page 164); 
optimization module, is configured to optimize the BMS model based on the data of the selected sample vehicles (the DBN-BP model can extract deep structural features in data, effectively utilize the characteristic of battery big data, and avoid the influence of the low-quality data on the modeling accuracy, thereby improving the accuracy and stability of the model – column 2, page 165).

Regarding claim 10, Li teaches an evaluation module, is configured to perform an error evaluation on the optimized BMS model; outputting module, is configured to, when the optimized BMS model meets a preset accuracy requirement, output parameters of the optimized BMS model (error back propagation algorithm – section E, page 164).

Regarding claim 11, Li teaches a non-volatile computer readable storage medium, in which a program is stored, the program is configured to be executed by a computer to perform the method as claimed in claim 1 (CPS-BMS is shown in Fig. 1. – column 1, page 162).

Regarding claim 12, Li teaches a non-volatile computer readable storage medium, in which a program is stored, the program is configured to be executed by a computer to perform the method as claimed in claim 2 (CPS-BMS is shown in Fig. 1. – column 1, page 162).

Regarding claim 13, Li teaches a non-volatile computer readable storage medium, in which a program is stored, the program is configured to be executed by a computer to perform the method as claimed in claim 3 (CPS-BMS is shown in Fig. 1. – column 1, page 162).

Regarding claim 14, Li teaches a non-volatile computer readable storage medium, in which a program is stored, the program is configured to be executed by a computer to perform the method as claimed in claim 4 (CPS-BMS is shown in Fig. 1. – column 1, page 162).

Regarding claim 15, Li teaches a non-volatile computer readable storage medium, in which a program is stored, the program is configured to be executed by a computer to perform the method as claimed in claim 5 (CPS-BMS is shown in Fig. 1. – column 1, page 162).

Regarding claim 16, Li teaches a non-volatile computer readable storage medium, in which a program is stored, the program is configured to be executed by a computer to perform the method as claimed in claim 6 (CPS-BMS is shown in Fig. 1. – column 1, page 162).

Regarding claim 17, Li teaches a non-volatile computer readable storage medium, in which a program is stored, the program is configured to be executed by a computer to perform the method as claimed in claim 7 (CPS-BMS is shown in Fig. 1. – column 1, page 162).

Regarding claim 18, Li teaches a non-volatile computer readable storage medium, in which a program is stored, the program is configured to be executed by a computer to perform the method as claimed in claim 8 (CPS-BMS is shown in Fig. 1. – column 1, page 162).

Regarding claim 19, Li teaches an electric vehicle (CPS-BMS is shown in Fig. 1. – column 1, page 162)., comprising the system for optimizing a BMS model as claimed in claim 9.

Regarding claim 20, Li teaches an electric vehicle (CPS-BMS is shown in Fig. 1. – column 1, page 162)., comprising the system for optimizing a BMS model as claimed in claim 10.

Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Aykol et al. (US Patent Application Publication 2020/0269722 A1) discloses a method involving receiving a data pertaining to cells within a battery pack installed in each vehicle of a fleet of vehicles in which the data is received from each vehicle in a fleet of vehicles. The data is provided to a machine learning server. The machine learning server is directed to generate a predictive model in which the predictive model is based on machine learning of the data;
Aliyev et al. (US Patent Application Publication 2017/0108551 A1) discloses a battery test management system including a predictive module configured to predict the battery test result, a validation module configured to validate the prediction, and a training module configured to re-train the predictive module based on results generated by the validation module.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2862